Citation Nr: 0606236	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-02 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) 
in an August 1994 rating decision assigning an effective 
date of December 16, 1987, for the grant of a separate 
compensable rating for shell fragment wounds right knee.

2.  Whether there was CUE in an August 1994 rating 
decision assigning an effective date of December 16, 1987, 
for the grant of a separate compensable rating for shell 
fragment wounds left axillary/shoulder area.

3.  Entitlement to an effective date of November 21, 1969, 
for the grant of service connection for the following 
claims: residual scarring right buttocks; residual 
scarring left buttocks; residual scarring right thigh; 
injury to Muscle Group (MG) XIII left thigh; MG VII distal 
left forearm; MG VII right lower arm/wrist; residual 
scarring right wrist; MG XII left ankle; MG II left 
shoulder/axillary area; MG XXI left chest; and MG XI right 
lower leg.

4.  Entitlement to ratings in excess of 10 percent (to 
include claims for separate compensable ratings noted in 
the parentheticals) for the following claims: MG XIII 
right thigh (previously quadriceps) (5 separate ratings); 
MG X left foot (4 separate); MG XIII left thigh (7 
separate); MG VII left distal forearm (5 separate); MG VII 
right wrist (2 separate); residual scarring right lower 
arm/wrist (4 separate); MG XII left ankle (2 separate); MG 
XXI left chest (3 separate); and MG XI right lower leg (8 
separate).

5.  Entitlement to ratings in excess of 20 percent (to 
include claims for separate compensable ratings noted in 
the parentheticals) for the following claims: MG XVII 
right buttocks (4 separate); MG XVII left buttocks (4 
separate); and MG II left shoulder/axillary area (5 
separate).

6.  Entitlement to ratings in excess of 10 percent (to 
include claims for separate compensable ratings noted in 
the parentheticals) for residuals scarring of the 
following claims: right buttocks (4 separate); left 
buttocks (4 separate); right thigh (5 separate); left 
forearm/wrist (4 separate); left thigh (7 separate); left 
lower leg/left ankle/left foot (9 separate); right lower 
leg (6 separate); right knee area (2 separate); left 
lateral chest wall (3 separate); and left 
shoulder/axillary area (2 separate).

7.  Entitlement to special monthly compensation (SMC) for 
aid and attendance or housebound. 

8.  Entitlement to service connection for chronic pain 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  By decision dated in August 1985, the Board granted a 10 
percent rating for scars of the arms, legs, and lower left 
chest.  The Board did not grant separate compensable ratings 
for right knee or left shoulder disabilities.  The August 
1985 Board decision is final.

2.  On December 16, 1987, the veteran asserted separate 
claims for right knee and left shoulder disabilities.  

3.  There is no evidence indicating an intent to file 
separate claims for right knee and left shoulder disabilities 
prior to December 16, 1987.

4.  By decision dated in June 1994, the Board specifically 
granted separate 10 percent ratings for right knee and left 
shoulder disabilities.

5.  In an August 1994 rating decision, the RO assigned an 
effective date of December 16, 1987, for the award of the 
benefits.

6.  The veteran asserts a claim of CUE in the August 1994 
rating decision, which assigned effective dates of December 
16, 1987, for the award of benefits.

7.  The veteran has failed to show outcome-determinative 
error in the August 1994 rating decision.

8.  By decision dated in January 1997, the Board determined 
that there was no CUE in rating decisions dated from November 
1970 to November 1982; the determinations of those rating 
decisions, including the effective dates established, cannot 
now be challenged.

9.  There is no legal basis on which to establish an 
effective date of November 21, 1969, for the grant of service 
connection for: residual scarring right buttocks; residual 
scarring left buttocks; residual scarring right thigh; injury 
to MG XIII left thigh; MG VII distal left forearm; MG VII 
right lower arm/wrist; residual scarring right wrist; MG XII 
left ankle; MG II left shoulder/axillary area; MG XXI left 
chest; and MG XI right lower leg.

10.  No more than moderate muscle damage is shown to MG XIII 
right thigh (previously quadriceps); MG X left foot; MG XIII 
left thigh; MG VII left distal forearm; MG VII right wrist; 
residual scarring right lower arm/wrist; MG XII left ankle; 
MG XXI left chest; MG XI right lower leg; MG XVII right 
buttocks; MG XVII left buttocks; and MG II left 
shoulder/axillary area.

11.  The scars on the veteran's right buttock, left buttock, 
right thigh, left forearm/wrist, left thigh, left lower 
leg/left ankle/left foot, right lower leg, right knee area, 
left lateral chest wall, and left shoulder/axillary area are 
not shown to limit the function of the corresponding 
anatomical area.  The largest of the scars, of the thigh, is 
approximately 56.5 sq. cms. in size.  The remaining scars are 
smaller. 

12.  The evidence does not show that the veteran required the 
assistance of another person in meeting his daily needs such 
as dressing and attending to the wants of nature; nor does 
the evidence show that he currently requires assistance in 
meeting his daily needs.

13.  While the veteran is in receipt of a 100 percent 
disability for a total disability rating (TDIU), he does not 
have a single service connected disability rated at 100 
percent, nor has he been shown to be substantially confined 
to his home by reason of his service-connected disabilities.

14.  The medical evidence reflects that the veteran's chronic 
pain syndrome is part and parcel of his already service-
connected residual scar and shell fragment wound (SFW) 
disabilities.


CONCLUSIONS OF LAW

1.  The claim of CUE in an August 1994 rating decision 
assigning an effective date of December 16, 1987, for the 
grant of a separate compensable rating for shell fragment 
wounds right knee is denied.  38 U.S.C.A. §§ 5103(a), 5103A, 
5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2005).

2.  The claim of CUE in an August 1994 rating decision 
assigning an effective date of December 16, 1987, for the 
grant of a separate compensable rating for shell fragment 
wounds left shoulder/axillary area is denied.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2005).

3.  The criteria to establish an effective date of November 
21, 1969, for the grant of service connection for: residual 
scarring right buttocks; residual scarring left buttocks; 
residual scarring right thigh; injury to MG XIII left thigh; 
MG VII distal left forearm; MG VII right lower arm/wrist; 
residual scarring right wrist; MG XII left ankle; MG II left 
shoulder/axillary area; MG XXI left chest; and MG XI right 
lower leg have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).

4.  The criteria to establish ratings in excess of 10 percent 
for MG XIII right thigh (previously quadriceps); MG X left 
foot; MG XIII left thigh; MG VII left distal forearm; MG VII 
right wrist; residual scarring right lower arm/wrist; MG XII 
left ankle; MG XXI left chest; and MG XI right lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.55, 4.56, 4.71, 4.71a, 4.73, Diagnostic Codes (DCs) 5301, 
5310, 5311, 5312, 5313, 5321 (2005).

5.  The criteria to establish ratings in excess of 20 percent 
for MG XVII right buttocks; MG XVII left buttocks; and MG II 
left shoulder/axillary area have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.41, 4.55, 4.56, 4.71, 4.71a, 4.73, 
DCs 5302, 5317 (2005).

6.  The criteria to establish ratings in excess of 10 percent 
(to include claims for separate compensable ratings noted in 
the parentheticals) for residuals scarring of: right buttocks 
(4 separate); left buttocks (4 separate); right thigh (5 
separate); left forearm/wrist (4 separate); left thigh (7 
separate); left lower leg/left ankle/left foot (9 separate); 
right lower leg (6 separate); right knee area (2 separate); 
left lateral chest wall (3 separate); and left 
shoulder/axillary area (2 separate) have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 
7805 (2002) (2005).

7. The criteria to establish SMC benefits based on the need 
for regular aid and attendance or based on being housebound 
have not been met. 38 U.S.C.A. §§ 1114, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2005).

8.  Chronic pain syndrome, as a separate entity, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, to the extent the veteran claims earlier effective 
dates, the regulations provide that the effective date of an 
award of compensation or a claim for increase will be the day 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2005).  Moreover, an 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400 
(o)(2) (2005).  Further, VA medical records may form the 
basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2005).

In-Service Injury

The veteran entered military service in February 1968.  In 
late August 1969, he sustained multiple fragment wounds to 
his extremities, buttocks, and left chest wall, as well as 
sustained a laceration to his right ear lobe, when he was 
wounded in action by a booby trap explosion.  Delayed primary 
closure of the wounds of the upper and lower extremities was 
performed in early September 1969.  

Physical examination revealed a 1 cm. fragment wound of the 
left lateral chest, three fragment wounds of the right arm 
and forearm, six wounds of the left arm and forearm, and 
"countless" wounds on the left and right legs.  At the time 
of the injury, service medical records reflected no nerve or 
artery involvement of either the upper or lower extremities.

By mid-September 1969, his wounds were healing "okay" and 
he underwent whirlpool therapy and strengthening exercises 
during a period of hospitalization from September to early 
November 1969.  An examination dated November 13, 1969, 
showed multiple well-healed scars of the left arm and both 
legs.  

He reported numbness and paresthesia over the dorsum of the 
left foot and distal part of the left leg in the distribution 
of the superficial peroneal nerve.  Physical examination 
revealed two large, well-healed scars in the distal third of 
the lower leg.  A neurology consultation note indicated that 
there was a superficial peroneal nerve injury, with sensory 
deficit only, non-disqualifying.  No neurosurgical 
intervention was deemed necessary.  He was discharged from 
military duty shortly thereafter.  He is a recipient of the 
Purple Heart.

Historical Background

In December 1969, the veteran filed claims for service 
connection benefits, asserting shell fragment wounds of 
"both legs, both arms, left chest, and a piece of rt. lobe 
of ear taken off . . . ."  The claims were initially denied 
because the veteran failed to report for VA examinations.  

Nonetheless, in November 1970, the RO granted entitlement to 
service connection for the following:

*	shell fragment wounds to the left ankle and foot rated 
at 10 percent disabling; 
*	tender painful scar, left thigh, with retained foreign 
body at 10 percent disabling; 
*	multiple scars, both legs, both arms, and left lower 
chest at 0 percent disabling; and 
*	malaria (not part of current appeal).  

A claim of residuals of a gunshot wound to the left thigh was 
denied as it was sustained in a post-service incident.

Over the years, the veteran filed multiple claims for 
increased ratings of his service-connected disabilities, 
which were denied by the RO in September 1971, April 1973, 
February 1976, December 1976, April 1977, May 1977 and 
November 1977.  In a September 1978 decision, the Board 
denied increased ratings for each of the above service-
connected disabilities, effectively subsuming all the 
previous RO decisions.  

In October 1981, the veteran again filed claims for increased 
ratings.  These claims were denied by the RO in February 1982 
and again in November 1982.  The November 1982 rating 
decision is relevant to the veteran's current claims for 
earlier effective dates because in 1997 the Board determined 
that there had been no CUE in any of the rating decisions 
from November 1970 and all subsequent decisions through (and 
including) November1982.  

Also relevant to the veteran's current claims for earlier 
effective dates is the fact that he was ultimately granted 
(by decision dated in January 1997) a 100 percent total 
disability rating for individual unemployability (TDIU) which 
was made effective to March 1983.  In effect, he has been 
entitled to a 100 percent rating from March 1983 and all 
rating decisions from November 1982 back have been found not 
to contain CUE and cannot be reconsidered, absent a challenge 
to the Board's January 1997 decision.

As the veteran's service-connected disabilities worsened, and 
beginning essentially with a June 1983 rating decision, the 
issues regarding his SFW were separated into distinct 
anatomical areas.  As an example, in the June 1983 rating 
action, the veteran was, for the first time, separately 
service-connected for the following:

*	shell fragment wounds to the right buttocks (at 20 
percent disabling);
*	shell fragment wounds to the left buttocks (at 20 
percent disabling); and 
*	shell fragment wounds to the right quadriceps (at 10 
percent disabling).  

These injuries were considered separate and distinct from the 
already service-connected SFW to the left ankle and foot 
(still at 10 percent disabling), scar on the left thigh 
(still at 10 percent disabling), and multiple scars to both 
legs, both arms, and left lower chest (still at 0 percent 
disabling).

Over the years, as the veteran's condition deteriorated, more 
anatomical areas were separately service-connected, some for 
SFW and some for residual scarring, but most for both. 

Claims for CUE in August 1994 Rating Decision 
Assigning an Effective Date of December 16, 1987 

The veteran alleges CUE in an August 1994 rating decision, 
which established an effective date of December 16, 1987, for 
separate compensable ratings for a right knee and for a left 
shoulder disability.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find VA committed administrative error 
during the adjudication process.  See Thompson v. Derwinski, 
1 Vet. App. 251, 253-54 (1991); Robie v. Derwinski, 1 Vet. 
App. 612, 614-15 (1991); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

In addition, the mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).   Further, VA's breach of the duty to assist cannot 
form a basis for a claim of CUE.  Counts v. Brown, 6 Vet. 
App. 473, 480 (1994).  Similarly, neither can broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

Under the regulations in effect at the time, as now, the 
effective date of an increased rating shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred and the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Once a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for reason that the 
service connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b).

As an initial matter, the Board finds that the August 1994 
rating action was final.  First, the claims file contains an 
August 1994 letter from the RO to the veteran informing him 
of the grant of his separate ratings and the effective date 
assigned.  Further, there is no indication that the letter 
was undeliverable, nor has the veteran so claimed.  

Parenthetically, it was around this time that the veteran 
asserted claims for an effective date of November 1969 for 
all his service-connected disabilities, including the right 
knee and left shoulder.  Those claims are also included in 
this decision and are discussed below.  Nonetheless, the 
Board concludes that the veteran received proper notice of 
the decision and the claims became final when he did not 
timely disagree.  

Turning now to the merits of the veteran's claim, the Board 
finds that the August 1994 rating action was not CUE.  First, 
the Board notes that the RO reviewed the Board's June 1994 
decision, which included a discussion of the relevant medical 
evidence and correspondence, and concluded that the effective 
date was appropriately established as December 16, 1987, the 
date of a VA examination giving rise to the claims.  

In order to meet the standard of CUE, the Board must find 
that either the correct facts were not before the adjudicator 
or the regulatory provisions were incorrectly applied.  In 
this case, the Board finds that neither of those situations 
was present as they relate to the RO's August 1994 decision.  

First, the record before the RO at the time of the August 
1994 rating decision included a final Board decision dated in 
August 1985 granting a 10 percent rating for multiple scars 
of the legs, arms, and left lower chest.  The Board, however, 
did not grant separate rating for right knee and left 
shoulder disabilities.  Significantly, absent a finding of 
CUE in the Board's decision, this decision was final as to 
establishing an effective date for right knee and left 
shoulder disabilities.  See 38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).  

Therefore, at the time of the August 1994 decision, the RO 
could only consider the  evidence in the claims file from 
August 8, 1985, (the date of the Board's final decision) to 
December 16, 1987, (the current effective date).

Next, the Board concludes that the correct facts were before 
the RO at the time of the August 1994 decision.  The June 
1994 Board decision, which was incorporated into the RO's 
August 1994 decision, addressed the medical evidence in the 
file at the time, including the April 1986 VA examination and 
the July 1986 letter from a private physician.  After a 
review of the medical evidence, it was not unreasonable for 
the RO to conclude that the veteran had not indicated an 
intent to file a claim for separate ratings for right knee 
and left shoulder disabilities.  

Moreover, the Board has reviewed the relevant additional 
evidence in the claims file at the time of the RO's August 
1994 decision, including correspondence from the veteran 
addressing a claim for unemployability, an October 1985 VA 
examination for post traumatic stress disorder (PTSD), a July 
1986 letter and an August 1986 follow-up letter to the then-
Chairman of the Board regarding administrative frustrations, 
a claim for a clothing allowance, a July 1987 statement from 
the veteran asserting instability of the legs and right knee, 
and an October 1987 statement from the veteran requesting to 
be rescheduled for a VA examination.

None of the additional evidence during the relevant time 
period addressed the issue of a right knee disability or a 
left shoulder disability.  Therefore, there is no basis to 
conclude that the RO failed to properly consider the legal 
provisions in effect at the time.  

The Board notes that the veteran does not contend either that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions existent at the time were incorrectly applied.  
Rather, he merely disagrees with the effective date and 
contends, in essence, that the veteran is entitled to 
effective dates to November 1969 (discussed in more detail 
below).  

However, the Board finds that the RO considered all the 
evidence in the file at the relevant time frame and 
established an effective date of December 16, 1987, which is 
the date that the veteran asserted that his right knee and 
left shoulder were painful.  As such, the August 1994 
decision establishing December 16, 1987, as the effective 
date for separate right knee and left shoulder disabilities 
was not CUE.  See Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. 
App. at 480.  

Current Claims for Earlier Effective Dates and Increased 
Ratings

The veteran has filed increased rating claims (for both 
residual scarring and for SFW, i.e. muscle damage), and 
earlier effective date claims (for both residual scarring and 
for SFW, i.e. muscle damage), for essentially every 
anatomical area now service-connected.    

Using the abbreviations of "s/c" to denote service-
connected, "eed" to denote earlier effective date, and 
"i/r" for increased rating, the veteran claims (in sum) are 
as follows:

	anatomical area:	service-connected for:		
	claim for:

*	Right elbow		residual scarring			
	eed and i/r
*	Right arm		shell fragment wound			eed and i/r
*	Right wrist		residual scarring			
	eed and i/r
*	Left shoulder		residual scarring			
	eed and i/r
shell fragment wound			eed and i/r
*	Left elbow		residual scarring				eed 
and i/r
*	Left forearm		residual scarring			
	eed and i/r
shell fragment wound			eed and i/r
	
*	Left lower chest	residual scarring			
	eed and i/r
shell fragment wound			eed and i/r
*	Right buttocks	shell fragment wound			eed and i/r
residual scarring				eed 
and i/r
*	Left buttocks		shell fragment wound			eed 
and i/r
residual scarring				eed 
and i/r
*	Right thigh		residual scarring			
	eed and i/r
*	Right knee		shell fragment wound			eed and i/r
residual scarring				eed 
and i/r
*	Right quadriceps	shell fragment wound			eed 
and i/r
*	Right lower leg	shell fragment wound			eed and i/r
residual scarring				eed 
and i/r
*	Left thigh		shell fragment wound			eed and i/r
residual scarring				eed 
and i/r
*	Left ankle		shell fragment wound			eed and i/r
residual scarring				eed 
and i/r



In addition, the veteran has suggested separate compensable 
claims for the following (also seeking a 100 percent 
disability for each with an effective date of November 1969):

*	2 shell fragment wounds to the right lower arm/wrist
*	4 scars to the right wrist
*	5 shell fragment wounds to the left shoulder
*	2 scars to the left shoulder/axillary area
*	4 scars to the left forearm
*	5 shell fragment wounds to the left forearm
*	3 scars to the left lower chest
*	3 shell fragment wounds to the left lower chest
*	4 scars to the right buttocks
*	4 shell fragment wounds to the right buttocks
*	4 scars to the left buttocks
*	4 shell fragment wounds to the left buttocks
*	5 scars to the right thigh
*	2 scars to the right knee
*	5 shell fragment wounds to the right quadriceps
*	8 shell fragment wounds to the right lower leg
*	8 scars to the right lower leg
*	7 scars to the left thigh
*	7 shell fragment wounds to the left thigh
*	9 scars to the left lower leg/ankle
*	4 shell fragment wounds to the left ankle

If considering every potential claim separately asserted by 
the veteran, there would be no less than 99 claims affecting 
approximately 14 anatomical areas.

Notwithstanding, the now-seven volume claims file and the 
veteran's attorney's threat to the RO to "litigate the sh-
t" out of this claim, the bottom line is this:  the veteran 
seeks essentially seeks a 100 percent disability and an 
effective date of no later than November 21, 1969 for each 
and every claim.

Entitlement to Effective Dates to November 21, 1969

The veteran vigorously asserts that he is entitled to 
effective dates of November 21, 1969, for each of his 
service-connected disabilities.  The Board notes that this 
contention has been advanced and previously rejected.  

Importantly, the disabilities for which service connection 
was initially granted in 1970 encompass those which have now 
been assigned individual separate compensable ratings.  Not 
insignificantly, the Board issued a decision in January 1997, 
which held that there was no CUE in rating decisions of 
November 1970, June 1971, September 1971, April 1973, 
February 1976, December 1976, February 1982, and November 
1982.  

In its January 1997 decision, the Board noted that the 
veteran's allegations included an assertion of CUE based on 
failure to assign separate compensable ratings.  That 
decision was final.  See 38 U.S.C.A. § 7111(a) (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2005).  The veteran appealed; 
however, it was ultimately dismissed by the Veterans Claims 
Court.  

While the veteran has put forth multiple arguments in an 
effort to brush aside the determination of the January 1997 
Board, but there is simply no legal basis at this juncture 
for this Board to disregard the determination of the January 
1997 Board that there was no CUE in the rating decisions from 
November 1970 to November 1982.  In effect, without a claim 
of CUE in the Board's January 1997 decision, the 
determinations of those rating decisions cannot be challenged 
as to any component, including the effective dates 
established.

The veteran also asserts that he is entitled to service 
connection for various muscle group disabilities because the 
medical evidence "reasonably raised" the issues in the 
1970s and asked the Board to review VA medical records dated 
from February 1973 to February 1978  to determine whether 
informal claims were submitted to reopen the previously 
disallowed claims for service connection.  

However, this assertion must also fail because a 
determination has been made that there was no CUE in the 
rating decisions between November 1970 and November 1982.  In 
the absence of a claim for CUE in the Board's January 1997 
decision, there is no legal basis for this Board to look at 
the November 1982 rating decision or any preceding that date. 

As noted above, the rating decision of November 1970 granted 
service connection for left ankle and foot disabilities, 
residual scarring left thigh, malaria, and scars of both 
legs, both arms, and left lower chest.  Thus, the rating 
action at that time did in fact address and grant service 
connection for multiple scars, though admittedly through the 
use of more general terminology.  Therefore, the Board finds 
that there was no unadjudicated claim which could provide the 
basis for an earlier effective date for the separate 
compensable ratings for those disorders.

Moreover, the Board addressed the issues of residual scarring 
and SFW in September 1978, August 1985, April 1987, and June 
1994.  Those decisions subsumed the previous rating decisions 
as to the issues addressed and were final.  As such, the 
final Board decisions preclude the assignments of earlier 
effective dates to November 1969.  Absent a finding of CUE in 
the Board's decisions, there is no legal basis to review the 
medical evidence from 1970 to 1973.

Next, VA medical records alone cannot form the basis of a 
claim for entitlement to a claim for service connection.  
Because the veteran seeks service connection for various 
muscle injuries and shell fragment wounds, the VA treatment 
records - even if showing treatment for the conditions claims 
- cannot be considered informal claims for service 
connection.  The mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Next, the veteran asks the Board to sympathetically read the 
veteran's initial pleadings because he was unrepresented at 
the time by an attorney or by a service representative and 
suggests that the veteran's pro se position forms the basis 
to establish earlier effective dates.  However, because of 
the absence of CUE found in the rating decisions between 
November 1970 and November 1982, this Board is unable to 
reconsider those issues.  The veteran is essentially asking 
this Board to ignore the absence of CUE in the prior 
decisions and again weigh the evidence from those earlier 
rating decisions.  There is no legal basis to do so.  

As an aside, the Board notes that the veteran has, in fact, 
been represented since 1975.  First he was represented by the 
American Red Cross, then by the Disabled American Veterans, 
and by his current attorney for nearly 20 years.  
Nonetheless, the fact that he was unrepresented during the 
time of his initial claims cannot form the basis to 
reconsider his original filings when there has been a 
determination that there was no CUE in the November 1970 to 
November 1982 rating decisions.

Next, the veteran has raised a legal theory of difference of 
opinion for the proposition that he is entitled to earlier 
effective dates for his service-connected disabilities.  
Specifically, § 3.105(b) provides that:

whenever an adjudicative agency is of the 
opinion that a revision or an amendment 
of a previous decision is warranted, a 
difference of opinion being involved 
rather than clear and unmistakable error, 
the proposed revision will be recommended 
to Central Office.  

38 C.F.R. § 3.105(b) (2005).  

In his most recent briefing, the veteran asserts that the 
extent of his disabilities "ha[ve] been consistently 
changing over the intervening years with repeated differences 
of opinion."  He avers that because of a "difference of 
opinion in a VA examination" the RO essentially modified his 
service-connected disability ratings by progressively 
assigning separate ratings for distinct anatomical areas.  

First, the notion that there was a "difference of opinion" 
between the various medical examiners is an incorrect 
application of the regulation.  The language of the 
regulation makes clear that the difference of opinion must 
originate from the adjudicative agency.  The standard for a 
difference of opinion is not raised by the findings in a VA 
examination but by the adjudicative agency itself.   

That subsequent VA examinations more carefully or thoroughly 
reviewed the veteran's symptoms and the RO's continual 
adjustment of his disability ratings in response to the 
medical evidence is not a matter of "difference of opinion" 
but rather a reflection of worsening disabilities and 
entitlement to higher ratings.

Further, by its wording the regulatory provision for 
difference of opinion is discretionary with the adjudicative 
agency, in that there are no standards included for reaching 
such an opinion.  Because the provision is discretionary it 
does not constitute an action to which the veteran is 
entitled as a matter of law, nor is the RO's exercise of 
discretion subject to review.  See Werden v. West, 13 Vet. 
App. 463 (2000).

Moreover, even considering whether earlier effective dates 
could be assigned based on 38 C.F.R. § 3.105(b) for 
difference of opinion, the Board emphasizes that 38 C.F.R. § 
3.400(h)(2) clearly provides that after a decision has become 
final, the effective date assigned should be the date of 
receipt of the claim to reopen.  

The November 1970 rating decision became final as the veteran 
did not appeal that decision.  Subsequent rating decisions in 
June 1971, September 1971, January 1973, April 1973, and 
December 1976 also became final for the same reason.  The 
April 1977, May 1977, and December 1977 rating decisions were 
subsumed in the September 1978 Board decision.  

A review of the evidence shows that no earlier application or 
other correspondence that may be considered claims for 
increased ratings so that the veteran can be said to be 
entitled to ratings effective from November 1969.  Rather, 
the subsequent decisions (denials) did not represent a 
difference of opinion, but constituted the adjudication of 
new claims for increased ratings.

In this case, the veteran is not entitled to an effective 
date of November 1969 for his claims due to the finality of 
the prior decisions.  See Sears, 16 Vet. App. at 248 ("the 
rule of finality regarding an original claim implies that the 
date of that claim is not to be a factor in determining an 
effective date if the claim is later reopened").  Thus, the 
current effective dates as established are the earliest 
effective date that may be assigned and there is no basis for 
assigning an effective date of November 1969 for any of the 
disabilities claimed on appeal.

Entitlement to Higher Ratings for SFW (Muscle Damage)

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  

History will be reported as superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  There will be no cardinal signs or symptoms of 
muscle disability.  Objective findings will include minimal 
scar, and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

History will include evidence of in-service treatment for the 
wound.  The will be a record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  

Objective findings include entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability and evidence 
of inability to keep up with work requirements.  

Objective findings should include entrance and exit scars 
indicating track of the missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles as 
compared with sound side.  Tests of strength and endurance of 
sound side demonstrate positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  

History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  

Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared to 
uninjured side indicate severe impairment of function.  
 
Muscle groups involved include 10 percent ratings of MGs VII 
(flexion of wrist and fingers), X (movement of forefoot), XI 
(propulsion and plantar flexion of foot), XII (dorsiflexion), 
XIII (extension of hip), and XXI (muscles of respiration); 
and 20 percent ratings for MGs II (depression of arm from 
vertical overhead to hanging at side) and XVII (extension of 
hips).  Each are rated for the "moderate" level.  

After a review of the claims file, the medical evidence does 
not support more than a "moderate" disability for each 
muscle group.  First, the veteran's initial wounds are 
consistent with a moderate disability.  Specifically, a 
moderate disability of muscles includes shrapnel fragment (as 
was the case here).  

While the veteran had debridement of some wounds, there was 
no evidence of prolonged infection consistent with a moderate 
disability.  He clearly received in-service treatment for the 
wounds as evidenced by service medical records, reported 
hospitalization, and a period of convalescence before he was 
discharged from active duty.

Current findings include either no loss or mild loss of 
muscle function in some areas but muscle strength generally 
remains 4/5.  The evidence does not show loss of deep fascia, 
muscle substance, or normal firm resistance of muscles as 
compared with sound side.  In a very thorough VA examination, 
the evidence showed the following:

*	MG II - with muscle strength of 4/5;
*	MG VII - with 4/5 muscle strength and "some" 
subcutaneous tissue loss;
*	MG X - with 4/5 muscle strength;
*	MG XI - with muscle strength at 4/5 and "some" 
subcutaneous tissue loss;
*	MG XII - with range of motion of dorsiflexion to 15 
degrees and plantar flexion to 20 degrees;
*	MG XIII - with "mild" subcutaneous and muscle deficit" 
and strength of 4/5;
*	MG XVII - with muscle strength of 4/5 and "some" 
subcutaneous tissue deficit; and 
*	MG XXI - with no significant tissue loss.

The Board has reviewed the additional medical evidence 
contained in the file and finds this evidence consistent with 
outpatient treatment records and other medical evidence.  
While some decrease in muscle strength is noted, fairly 
consistently reported as 4/5, this is not sufficient to 
warrant higher than moderate ratings for the veteran's 
service-connected disabilities.

Further, the veteran asserts that he is entitled to separate 
compensable ratings for multiple injuries in a single 
anatomical area.  In support of his proposition, the veteran 
cites to 38 C.F.R. § 4.25(b) and a recent decision of Smith 
v. Nicholson, 19 Vet. App. 63 (2005).

In Smith, the Veterans Claim Court found that separate 
ratings for tinnitus in each ear could be assigned because 
the disease entity affected separate parts of the body, 
namely each ear.  In other words, a single disease entity 
affecting separate parts of the body created separate 
disabilities for VA purposes which my be combined.

The veteran contends, in essence, that separate "disease 
entities" in the form of separate, penetrating shell 
fragments, all of which affect a single anatomical area in 
the form of a particular muscle group, warrants separate 
ratings.  The Board does not agree.

The current claims are not analogous.  For disability rating 
purposes, VA regulations combine muscles having similar 
function together as individual, ratable muscle groups.  For 
example, DC 5310 for Muscle Group X (which is relevant to 
this claim) lists 9 relevant muscles, including flexor 
digitorum bevis, abductor hallucis, abductor digiti minimi, 
quadratus planae, lumbricales, flexor hallucis brevis, 
adductor hallucis, flexor digiti minimi brevis, and the 
dorsal and plantar interossei.  

A single disease entity affecting separate parts of the body 
should be rated the same way as separate injuries all 
affecting the same part of the body.  In this case, the 
separate injuries (shell fragments) all result in the same 
functional impairment - depending on the part affected.  

The plain reading of 38 C.F.R. § 4.25(b) requires that each 
service connected disability arising from a single disease 
entity, "i.e. arthritis, multiple sclerosis, cerebrovascular 
accident, etc.," is to be rated separately, and the ratings 
combined.  VA regulations make a distinction between 
disabilities arising from disease, and disability arising 
from injury, either of which may form the basis of a grant of 
service connection.  

As muscle injuries are rated according to the affected group 
of muscles, the Board finds that separate shell fragment 
wounds affecting a single muscle group (like Muscle Group X) 
resulting in the same functional disability represent a 
single disability for rating purposes.  To find otherwise 
would violate the rule which prohibits pyramiding under 
38 C.F.R. § 4.14 (2005).

Entitlement to Higher Ratings for Residual Scarring

Turning now to the issue of rating for residual scarring, the 
Board notes that while this appeal was pending, the 
applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change 
requires the Board to first consider the claim under the pre-
amended regulations.  Thereafter, the Board must analyze the 
evidence and consider whether a higher rating is warranted 
under the amended regulations.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If 
the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 
percent evaluation will be assigned.  Finally, a 40 percent 
disability will be warranted if the area exceeds 144 sq. in. 
(929 sq. cm.).  

Significantly, Note 1 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated.

The veteran is seeking a higher than 10 percent rating for 
the following scars:  right buttocks; left buttocks; right 
thigh; left forearm/wrist; left thigh; left lower leg/left 
ankle/left foot; right lower leg; right knee area; left 
lateral chest wall; and left shoulder/axillary area.  Again 
turning to a very thorough VA examination, the evidence 
showed tender and painful scars of left foot, left ankle, 
left lower leg, left thigh, left buttocks, right lower leg, 
right thigh, right knee, right buttocks, left chest, left 
wrist and forearm, left shoulder, and right wrist.

While the veteran had tenderness and pain of essentially 
every scar on his body, the evidence does not show that any 
of the scars are poorly nourished, subject to repeated 
ulceration, or has any effect on limitation of motion of the 
appropriate anatomical area beyond that already contemplated 
for muscle injury residuals.  

Moreover, higher ratings are not warranted under the amended 
regulations.  Under the amended regulations, a higher than 10 
percent rating focuses on the size of the scarring.  As noted 
above, a higher (20 percent) evaluation will be assigned if 
the area of the scar exceeds 12 sq. in. (77 sq. cm.).  

Turning again to the January 2003 VA examination, the scars 
were described as follows (all measured in centimeters, 
unless otherwise noted):

*	Right buttock - 4 scars at 3 X 3, 2 X 2, 1 X 1, and 1 X 
1;
*	Left buttock - 4 scars at 3 X 1, 2 X 1, 4 X 1, and 6 X 
1;
*	Right thigh - 5 scars at 3 X 3, 2 X 6, 2 X 6, 2 X 7, 1 X 
8, 1 X 2;
*	Left forearm/wrist - 5 scars at 2.5 X 1.5, 5 X 1, 1 X 1, 
2.5 X 1, 1 X 1;
*	Left thigh - 7 scars at 4 X 1, 5 X 4, 3.5 X 1, 5 X 1, 6 
X 2, 6 X 1, 6 X 1;
*	Left lower leg/left ankle/left foot - 4 scars on foot at 
1 cm. round, 2 X 1, 8 mm., 2 X 5; left ankle - 2 scars 
at 4 X 1 and 2.5-cm. X  8-mm.; left lower leg - 3 round 
scars at 5-6 mm.;
*	Right lower leg - 6 scars medially at 2 X 1.5, 1.5 X 
1.5, 2.5 X 0.5, 1.5 X 1.5, 2 X 2, 1.5 X 1.5 and 2 scars 
laterally at 1-cm. round;
*	Right knee - 2 scars at 1 X 2 and 1 X 3;
*	Left lateral chest wall - 3 scars at 1 X 1, 5 mm., 5mm.;
*	Left shoulder/axillary area - 1 scar at 4 X 1.

Parenthetically, the veteran underwent a VA examination in 
June 2005.  Only the right thigh and left lateral chest wall 
scars were measured but were found to be identical to the 
January 2003 VA examination.  

Significantly, the Board notes that the RO obtained guidance 
on how to rate the veteran's scars from an advisory opinion 
from the Compensation and Pension (C&P) Service dated in July 
2003, subsequent to the above examination.  After a review of 
the service medical records and claims file, C&P concluded 
that:

*	The scars noted on the medial and lateral sides of the 
right leg should be rated together at the currently 
assigned 10 percent rate for the right lower leg;
*	The scars over left medial and lateral left leg, and 
left foot should be rated together with the scar over 
the left ankle currently evaluated at the 10 percent 
rate;
*	A 10 percent evaluation should be granted for the scars 
of the right buttock;
*	A 10 percent evaluation should be granted for the scars 
of the left buttock;
*	A 10 percent evaluation should be assigned for the scars 
over the right thigh.

Although not binding on the Board, the Board will, for 
purposes of this decision, adopt the recommendations of the 
C&P service in its July 2003 Advisory Opinion and finds that 
there is no basis for higher than 10 percent ratings for the 
right buttock, left buttock, right thigh, left lower leg/left 
ankle/left foot, and right lower leg.

Turning to the areas not specifically addressed in the 
Advisory Opinion, i.e. the left forearm/wrist, left thigh, 
right knee, left lateral chest wall, and left 
shoulder/axillary area, the evidence does not support higher 
ratings at this time.  Specifically, as directed in Note 1, 
the Board will consider these scars not to be widely 
separated areas and consider them essentially as one scar.  
As such, the total area of the left forearm is 13.25 sq. cm.; 
of the left thigh is 56.5 sq. cm.; of the right knee is 5 sq. 
cm., of the left lateral chest wall is less than 2 sq. cm., 
and left shoulder/axillary area is 4 sq. cm.

The largest of the scars not addressed in the Advisory 
Opinion (the left thigh) is approximately 56.5 39 sq. cm., 
which is not entitled to a higher rating under the amended 
regulations.  The remaining scars are even smaller and 
similarly not entitled to a rating in excess of 10 percent.  
Accordingly, no more than the currently assigned 10 percent 
evaluation is warranted for any of the residual scarring 
claims on appeal.  

The Board has also considered the veteran's assertion that he 
is entitled to separate compensable ratings for 4 separate 
scars of the right buttocks, 4 separate scars of the left 
buttocks, 5 separate scars of the right thigh, 4 separate 
scars of the left forearm/wrist, 7 separate scars of the left 
thigh, 9 separate scars of the left lower leg/left ankle/left 
foot, 6 separate scars of the right lower leg, 2 separate 
scars of the right knee area, 2 separate scars of the left 
lateral chest wall, and 2 separate scars of the left 
shoulder/axillary area, and finds that neither the 
regulations (specifically Note 1) nor the Advisory Opinion of 
July 2003 support his assertions.  Therefore, the Board 
concludes that the claims for higher ratings for residual 
scarring is denied. 

Entitlement to SMC Under the "S" Rate
 for Aid and Attendant or Housebound

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Claims Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life, the criteria for granting SMC benefits are quite 
specific.  That is, the need for additional compensation must 
be due to the veteran's already service-connected 
disabilities.

Under the regulations, the Board has considered the veteran's 
multiple service-connected disabilities in addressing whether 
he is entitled to SMC.  The medical evidence does not 
establish that he needs the assistance of another person on a 
regular basis for any of his daily needs or to protect 
himself from hazards or dangers incident to his daily 
environment.  Moreover, since he attended the examination on 
his own, he is obviously not bedridden for purposes of 
analysis under this section.

In view of these findings, the Board concludes that the 
veteran's service-connected disabilities are not shown by the 
evidence to debilitate him to such an extent that he requires 
the regular aid and attendance of another person as specified 
by the criteria in 38 C.F.R. § 3.352(a).  Accordingly, the 
veteran does not qualify for SMC based on the need for 
regular aid and attendance.

Specifically, the medical evidence does not show that the 
veteran is unable to care for himself.  It appears that he 
attends outpatient medical appointments on his own, he is 
often described as looking well, there is no indication of 
the need for any special prosthetic or orthopedic appliances, 
his weight appears stable indicating that he maintains his 
nutritional needs, and while he has been treated for venereal 
warts, there is no evidence that he is unable to attend to 
the wants of nature.  

Moreover, it seems that he and his wife recently accepted 
custody of a young grandchild, which has been reportedly 
stressful, but the evidence does not indicate that he is 
physically unable to protect himself or his family from 
hazards or dangers incident to his daily environment.  

In view of these findings, the Board concludes that his 
service-connected disabilities are not shown by the evidence 
to debilitate him to such an extent that he requires the 
regular aid and attendance of another person as specified by 
the criteria in 38 C.F.R. § 3.352(a).  Accordingly, the 
veteran does not qualify for SMC based on the need for 
regular aid and attendance.

In sum, there is no credible evidence to show that he is so 
helpless as to be in need of regular aid and attendance.  
While his service-connected disabilities clearly affect his 
daily living, they have not been shown to have rendered him 
so helpless as to require regular assistance of another.  

Next, with respect to housebound benefits, the veteran 
maintains that his service-connected disabilities were 
erroneously combined under 38 C.F.R. § 4.25.  He asserts that 
creating a combined rating table is an invalid exercise of 
the VA's discretion to promulgate regulations and that he 
should be entitled to a single disability rating of 100 
percent.  At this juncture, the Board need only say that it 
is bound by the laws and regulations of VA and has no 
authority to invalidate the provisions of 38 C.F.R. § 4.25, 
as requested by the veteran.
 
Next, the veteran asserts that he is entitled to SMC for 
housebound status because his 100 percent TDIU should be 
considered as a "single service-connected disability rated 
as 100 percent" and that he has an additional disability for 
PTSD rated at 70 percent, separate and distinct from the 100 
percent rating for TDIU.  Under his scenario, this 
combination would automatically trigger entitlement to SMC.

This argument is specifically addressed and rejected in an 
opinion of the General Counsel, which clearly states that the 
100 percent TDIU rating cannot form the basis of a single 100 
percent rating for purposes of SMC.  In VAOPGCPREC 6-99, the 
General Counsel opined:

Since, as noted above, a rating under 
section 4.16(a) takes into account all of 
a veteran's service-connected 
disabilities, paying a higher rate of 
compensation based on a combination of a 
TDIU rating and a schedular rating would 
allow the same disability to be counted 
twice in determining the applicable rate 
and would conflict with the statutory 
requirement for "additional" 
disability.

***

It would represent a significant 
departure from the purpose of TDIU 
ratings to allow a veteran with a TDIU 
rating to combine that rating with a 
schedular rating to qualify for 
additional compensation under 38 U.S.C.A. 
§ 1114(s).

As the evidence does not show entitlement to a separate 100 
percent for any of the veteran's service-connected 
disabilities, the claim for SMC at the "s" rate for 
housebound is denied.

As to the challenge to VAOPGCPREC 6-99, the veteran has 
admittedly acknowledged that he raises this issue to preserve 
it for a higher appeal.  Specifically, in his most recent 
briefing, the veteran wrote:

[The veteran] is well aware of 
38 U.S.C.A. § 7104(c), which requires the 
VA and the Board to follow the legal 
opinions of the Chief Legal Officer of 
the Department regarding his 
interpretation of the relevant statue and 
regulation.  Since the VA and the Board 
have no authority to invalidate, or 
otherwise disregard, this 
misinterpretation by the General Counsel, 
[the veteran] is merely making a record 
of his challenge to the validity of the 
VAOPGCPREC 6-99 for the purposes of 
further appeal to the United States Court 
of Appeals for Veterans Claims. (emphases 
omitted).

At this point, the evidence does not support the veteran's 
claim for SMC for either aid and attendant or housebound and 
the claim for benefits is denied.

Entitlement to Service Connection for Chronic Pain Syndrome

The veteran has also perfected an appeal as to service 
connection for chronic pain syndrome.  He has been diagnosed 
with chronic pain syndrome.  In a January 2003 VA 
examination, he was diagnosed with chronic pain syndrome as 
directly related to his already service-connected residual 
scars and SFW.  

The Veterans Claims Court has held that pain alone, in and of 
itself, is not a disability.  Specifically, in Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), the claimant was 
seeking service connection for a neck disability and an 
increased rating for a low back disability.  On the issue of 
service connection, the Veterans Claims Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Moreover, in this case, the Board finds that the veteran is 
appropriately compensated for pain by the ratings assigned 
for residual scarring.  In point of fact, his scar ratings 
are assigned precisely for tender and painful scarring.  
Therefore, the Board concludes that the veteran's service-
connected scar residuals are appropriately compensated by the 
assignment of a 10 percent disability evaluation for tender 
and painful scars and a separate rating for chronic pain 
syndrome of those same scars is not warranted. 



VCAA Notification

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeals by correspondence dated 
in January 2003, January 2004, April 2005, and June 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and statements of 
the case (SOCs) and/or supplemental statements of the case 
(SSOCs) were provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
SOCs, and the SSOCs, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in November 2000, May 
2001, January 2003, and June 2005.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Finally, the Board notes that while it has considered the 
application of the VCAA and the regulations promulgated with 
respect thereto, the Veterans Claim Court has held in Parker 
v. Principi, 15 Vet. App. 407 (2002) that the VCAA is not 
applicable to claims for CUE in an RO decision.  See also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does not 
apply to motions for CUE).  As the regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA with respect to the 
veteran's CUE claims.


ORDER

The claim for CUE in an August 1994 rating decision assigning 
an effective date of December 16, 1987, for the grant of a 
separate compensable rating for shell fragment wounds right 
knee is denied.

The claim for CUE in an August 1994 rating decision assigning 
an effective date of December 16, 1987, for the grant of a 
separate compensable rating for shell fragment wounds left 
shoulder/axillary area is denied.

The claims for entitlement to an effective date of November 
21, 1969, for the grant of service connection for: residual 
scarring right buttocks; residual scarring left buttocks; 
residual scarring right thigh; injury to MG XIII left thigh; 
MG VII distal left forearm; MG VII right lower arm/wrist; 
residual scarring right wrist; MG XII left ankle; MG II left 
shoulder/axillary area; MG XXI left chest; and MG XI right 
lower leg, are denied.

The claims for entitlement to ratings in excess of 10 percent 
(to include claims for separate compensable ratings noted in 
the parentheticals) for: MG XIII right thigh (previously 
quadriceps) (5 separate ratings); MG X left foot (4 
separate); MG XIII left thigh (7 separate); MG VII left 
distal forearm (5 separate); MG VII right wrist (2 separate); 
residual scarring right lower arm/wrist (4 separate); MG XII 
left ankle (2 separate); MG XXI left chest (3 separate); and 
MG XI right lower leg (8 separate), are denied.

The claims for entitlement to ratings in excess of 20 percent 
(to include claims for separate compensable ratings noted in 
the parentheticals) for: MG XVII right buttocks (4 separate); 
MG XVII left buttocks (4 separate); and MG II left 
shoulder/axillary area (5 separate), are denied.

The claims for entitlement to ratings in excess of 10 percent 
(to include claims for separate compensable ratings noted in 
the parentheticals) for residuals scarring of: right buttocks 
(4 separate); left buttocks (4 separate); right thigh (5 
separate); left forearm/wrist (4 separate); left thigh (7 
separate); left lower leg/left ankle/left foot (9 separate); 
right lower leg (6 separate); right knee area (2 separate); 
left lateral chest wall (3 separate); and left 
shoulder/axillary area (2 separate), are denied.

The claim for entitlement to SMC for aid and attendance or 
housebound is denied. 

The claim for entitlement to service connection for chronic 
pain syndrome is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


